Citation Nr: 0844750	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable disability rating for 
service-connected post operative residuals of a left knee 
injury.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected traumatic arthritis of the left 
knee.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1982 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, that continued a noncompensable 
disability rating for post operative residuals of a left knee 
injury.  In a March 2008 rating decision, a separate 10 
percent disability rating was granted for traumatic arthritis 
of the left knee.


FINDINGS OF FACT

1.  Prior to March 7, 2008, objective evidence failed to show 
any subluxation or lateral instability of the left knee.

2.  As of March 7, 2008, objective evidence shows slight 
laxity.

3.  Since March 20, 2005, the veteran's left knee disability 
has been manifested by subjective complaints of pain and 
extension limited to 10 degrees, flexion limited to 80 
degrees, crepitation, and tenderness to palpation.    


CONCLUSIONS OF LAW

1.  Prior to March 7, 2008, the criteria for a compensable 
disability rating for post operative residuals of a left knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.114, 
Diagnostic Code 5257 (2008).

2.  As of March 7, 2008, the criteria for a disability rating 
of 10 percent, but no 
more, for post operative residuals of a left knee injury have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 5257 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The veteran was provided with the 
requisite notice by letter dated in May 2008.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2006 and May 2008 the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, in various correspondence submitted to VA, to 
include his notice of disagreement dated in July 2006 and a 
letter dated in July 2007, the veteran has demonstrated 
actual knowledge of the criteria required to obtain a higher 
disability rating as he asserted that the symptoms associated 
with left knee disability had impacted his daily life, as 
well as, his ability to engage in substantially gainful 
employment.  The veteran has been provided notice of the 
applicable relevant diagnostic code provisions in various 
correspondence from VA.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available VA 
medical treatment records have been obtained.  The veteran 
has also been afforded VA examinations.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis) (2008).  Diagnostic 
Code 5010, traumatic arthritis, directs that the evaluation 
of arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1 (2008).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).  

Separate ratings may be granted simultaneously under 
Diagnostic Code 5003 and Diagnostic Code 5257 for arthritis 
and instability of the knee without such simultaneous ratings 
amounting to pyramiding.  However, a separate rating must be 
based on an additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has received separated 
ratings under Diagnostic Code 5257 and Diagnostic Code 5261.

Post Operative Residuals, Left Knee 

The veteran's left knee disability is currently evaluated as 
noncompensable under Diagnostic Code 5257.  In first 
addressing whether the veteran is entitled to higher ratings 
for his left knee disability under the diagnostic criteria 
pertaining to instability, Diagnostic Code 5257 (other 
impairment of the knee) provides for a 10 percent rating for 
knee impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under 38 C.F.R. § 4.31, where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, as in Diagnostic Code 5257, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2008).

There are no outpatient treatment records available with 
regard to the veteran's left knee disability.  However, the 
veteran underwent three VA examinations in May 2006, January 
2008, and March 2008.  The Board finds that the January 2008 
VA examination report is inadequate as it is vague and 
inherently inconsistent in its findings.  As a result, the 
Board is unable to decipher what the examiner meant in his 
statements.  Therefore, the Board will disregard this 
examination, because it is inadequate for rating purposes.

The VA examination report dated in May 2006 shows that the 
veteran reported  achiness and stiffness approximately once a 
week.  He stated that he ambulated with a limp and used a 
cane or a crutch to walk.  There was no evidence of any 
instability of the knee, a sensory injury or a foot drop.  No 
atrophy was noted.  The examination showed no history and no 
finding of instability at that time.  

The VA examination report dated in March 2008 shows that the 
veteran reported that his knee gave out once a week, but did 
not lock.  The examination revealed a positive Drawer sign 
indicating that there was laxity in the knee.  

Based on the March 2008 VA examination that found objective 
signs of a slight instability of the veteran's left knee, the 
Board finds that the veteran is entitled to a 10 percent 
disability rating as of March 7, 2008, the date of this VA 
examination.  However, the veteran is not entitled a higher 
disability rating, because moderate instability is not shown.  
A 10 percent rating is not warranted prior to this date, 
because there was no finding of instability shown on 
examination at any time prior to that date.

 Traumatic Arthritis of Left Knee

Effective March 20, 2006, a separate disability rating of 10 
percent has been assigned under Diagnostic Code 5010-5261 for 
traumatic arthritis of the left knee with limitation of 
extension.  Diagnostic Code 5260 contemplates limitation of 
leg flexion.  A noncompensable disability rating is warranted 
for flexion limited to 60 degrees; a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is warranted for flexion limited to 
30 degrees; and a 30 percent disability rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

Diagnostic Code 5261 contemplates limitation of extension of 
the leg.  A noncompensable disability rating is warranted for 
extension limited to 5 degrees; a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is warranted for extension limited 
to 15 degrees; a 30 percent disability rating is warranted 
for extension limited to 20 degrees; a 40 percent disability 
rating is warranted for extension limited to 30 degrees; and 
the maximum 50 percent disability rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

The May 2006 VA examination report reveals zero to 120 
degrees of motion of the left knee.  The examiner determined 
that there was no additional loss of range of motion due to 
pain, fatigue and weakness.  Range of motion was measured 
with goniometer, and painless range of motion was provided.  
The impression was lateral collateral ligament and the 
meniscus injury to the left knee with residuals.  All 
activities were said to be unimpaired during the flare-ups, 
including the veteran's work.

The March 2008 VA examination report reveals that the veteran 
reported constant pain in the left knee and flare-ups when 
temperature changed; or when he lifted heavy objects, walked 
longer than one half hour, stood for more than one half hour, 
and walked up the stairs.  Physical examination revealed 
active range of motion of the left knee joint was from 10 
degrees to 80 degrees.  The veteran experienced pain in his 
left knee joint that began with flexion at 70 degrees and 
extension at minus 10 degrees.  With repetitive use times 
three, the range of motion of the left knee was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  There was mild to moderate crepitation on active 
and passive range of motion of the left knee joint.  The 
impression was traumatic arthritis of the knee joint, mild to 
moderately active at the time of the examination.  

For VA purposes, normal extension and flexion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
veteran had a 10 degree limited extension, which warrants a 
10 percent disability rating under Diagnostic Code 5261.  
However, his flexion was not shown to be limited to at least 
45 degrees.  As such, a separate disability rating is not 
warranted under Diagnostic Code 5260.

Additionally, the veteran is not entitled to a separate 
disability rating under Diagnostic Code 5003, because he has 
compensable limitation of extension.

The Board finds that the veteran is not entitled to an 
increased disability rating due to functional impairment as a 
result of pain on repetitive use.  The veteran contends that 
his knee disabilities flare up with prolonged walking or 
standing.  However, even if the veteran does experience 
occasional flare-ups of his left knee symptoms, the evidence 
has not demonstrated that on repetitive use, the left knee 
would be restricted by pain, fatigue or weakness to 30 
degrees of flexion or 15 degrees of extension, as is required 
for a disability rating in excess of 10 percent.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees of extension or 30 degrees of flexion.  Therefore, 
the requirements for an increased disability rating on this 
basis are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca, 8 
Vet. App. at 202.

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal, and as such, staged ratings are not 
warranted.

Thus, the preponderance of the evidence is against a 
disability rating higher than 10 percent for the veteran's 
traumatic arthritis of the left knee.  The benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability rating prior to March 7, 2008, for 
service-connected post operative residuals of a left knee 
injury, is denied.

A disability rating of 10 percent from March 7, 2008, for 
service-connected post operative residuals of a left knee 
injury, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

A disability rating greater than 10 percent for service-
connected traumatic arthritis of the left knee is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


